DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 13 and 15-16 recite a composition value.  E.g. claim 13: “the proportion of the second elastomer composition being greater than or equal to 40%.”   However, neither the claims nor specification provide a basis as to what the composition is based on; is it based on volume, mass, weight, moles, etc.  Since the specification give no insight as to what the value is based on there is nothing to enable the compositions in the claims.  The problem arises due to the fact that 40 vol %, 40 mass %, and 40% weight % would have different meanings and amounts for a composition with component A and B.  The claims and disclosure are thus not enabled since one skilled in the art could not make and/or use the invention.
While the subject matter of the claims is supported by the specification, the specification recites the subject matter in language similar to the claim language, neglecting to provide a unit basis for the measurement of the second elastomer content, which would prevent one of ordinary skill in the art from making or using the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rendered indefinite because the claim recites “the proportion of the second elastomer composition being greater than or equal to 40%.”  However, the claim nor specification specifies relative to what value the second elastomer is in proportion to (is it relative to the first rubber?).  Furthermore, the claim is further rendered indefinite because it is not clear what unit the proportion is based on (e.g. mass, volume, or mol).  For the purpose of compact prosecution, the claim has been interpreted to mean the proportion of the second elastomer composition being greater than or equal to 40% of the second elastomer composition by mass, mol, or volume of the second elastomer composition.
Claims 15 and 16 are rendered indefinite because the claims nor specification specify relative to what value the second elastomer composition is present in.  Furthermore, the claim is further rendered indefinite because it is not clear what unit the proportion is based on (e.g. mass, volume, or mol).  For the purpose of compact prosecution, the claims have been interpreted to mean the second elastomer composition is present in an amount greater than or equal to 60/80% of the second elastomer composition by mass, mol, or volume of the second elastomer composition.
The term "high content" in claim 26 is a relative term which renders the claim indefinite.  The term "high content" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the claim is further rendered indefinite because it is not clear what unit the content is based on (e.g. mass, volume, or mol).
All dependent claims are also rejected because they depend from and thus include all the limitations of the rejected independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2013/0269850) herinafter Seto in view of Squire et al. (US 6730732) herinafter Squire.
Regarding claim 13, Seto teaches:
A tire (Fig 6: tire T) comprising sidewalls (side wall 12), a crown region provided with a tread (tread portion 11), with a reinforcing structure extending between the sidewalls and passing via the crown region (belt layer 15, carcass layer 14, tire inner layer 10), the sidewalls, the crown region and the reinforcing structure forming a bearing structure delimited internally by a tire inner wall (inner surface of tire inner layer 10),
wherein at least a portion of the region of the tire located between the reinforcing structure and the tire inner wall comprises an insert structurally forming part of the bearing structure (tire inner layer 10).
Seto further teaches the region comprising an elastomer composition within a matrix composition ([0055]). 
Seto does not teach the region comprising a first elastomer composition serving as a matrix, within which a second elastomer composition originating from recycled tires is distributed substantially uniformly, the proportion of the second elastomer composition being greater than or equal to 40%.
In the same field of endeavor regarding tires, Squire teaches a tire inner layer region comprising a first elastomer composition serving as a matrix, within which a second elastomer composition originating from recycled tires is distributed substantially uniformly, the proportion of the second elastomer composition being greater than or equal to 40% for the motivation of retention of high air impermeability and cost saving (col 1, ln 8-11; col 2, ln 30-35; col 2, ln 55-62; Example 1, Compound A).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the inner layer as taught by Seto with the inner liner composition as taught by Squire in order to retain high air impermeability and cost saving.
Regarding claim 14, Seto in view of Squire teaches the tire according to claim 13.
Squire further teaches wherein the first elastomer composition is a rubber composition (col 1, ln 64-66).
Regarding claim 15, Seto in view of Squire teaches the tire according to claim 13.
Squire further teaches wherein the second elastomer composition is present in an amount greater than or equal to 60% (Example 1, Compound A).
Regarding claim 16, Seto in view of Squire teaches the tire according to claim 13.
Squire further teaches wherein the second elastomer composition is present in an amount greater than or equal to 80% (Example 1, Compound A).
Regarding claim 17, Seto in view of Squire teaches the tire according to claim 13.
Seto further teaches wherein the insert is located under the crown region (Fig 6).
Regarding claim 18, Seto in view of Squire teaches the tire according to claim 13.
Seto further teaches wherein the insert is located along at least one of the sidewalls in the radial direction (Fig 6).
Regarding claim 19, Seto in view of Squire teaches the tire according to claim 13.
Seto further teaches wherein the insert is located in at least one axial end of the reinforcing structure (Fig 6).
Regarding claim 23
Squire further teaches wherein the second elastomer composition originating from recycled tires has a particle size distribution of less than or equal to 1 mm of mean diameter of each of the particles (Example 1, Compound A).
Regarding claim 24, Seto in view of Squire teaches the tire according to claim 23.
Squire further teaches wherein the second elastomer composition originating from recycled tires has a particle size distribution of less than or equal to 0.5 mm of mean diameter of each of the particles (Example 1, Compound A).
Regarding claim 25, Seto in view of Squire teaches the tire according to claim 24.
Seto in view of Squire does not explicitly teach wherein the second elastomer composition originating from recycled tires has a particle size distribution of less than or equal to 0.2 mm of mean diameter of each of the particles.
However, Squire teaches a range of values for the particle size distribution that overlaps with the claimed range (Col 1, ln 49-55).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the particle size distribution as taught by Squire that overlaps with the claimed range.
Regarding claim 26, Seto in view of Squire teaches the tire according to claim 13.
Squire teaches a tire inner liner comprising the first elastomer composition.
Seto further teaches that the tire inner liner can comprise antioxidants ([0056]).
It would be apparent to one of ordinary skill in the art that Seto in view of Squire teaches wherein the first elastomer composition has a high content of antioxidants.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Squire as applied to claim 13 above, and further in view of Liao et al. (US 2020/0009912) hereinafter Liao.
Regarding claim 20
Seto in view of Squire does not teach wherein the insert is covered with an airtight layer devoid of elastomer composition originating from recycled tires.
In the same field of endeavor regarding tires, Liao teaches applying an airtight layer ([0071]) and liquid rubber film devoid of elastomer composition originating from recycled tires to an inner liner ([0031]) for the motivation of allowing the inner liner to be released from the molding process while maintaining the ability to adhere to components further in the manufacturing process ([0063]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the region as taught by Seto in view of Squire with the airtight layer and film as taught by Liao in order to allow the inner liner to be released from the molding process while maintaining the ability to adhere to components further in the manufacturing process.
Regarding claim 21, Seto in view of Squire and Liao teaches the tire according to claim 20.
Liao further teaches wherein the airtight layer comprises more than 50 phr of butyl ([0031]).
Regarding claim 22, Seto in view of Squire and Liao teaches the tire according to claim 20.
Liao further teaches wherein the airtight layer comprises antioxidant elements ([0027]).
In the alternative, claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Squire as applied to claim 13 above, and further in view of Kaes et al. (US 2012/0160388) herinafter Kaes.
In the alternative, regarding claim 26, Seto in view of Squire teaches the tire according to claim 13.
Seto in view of Squire does not teach teaches wherein the first elastomer composition has a high content of antioxidants.
In the same field of endeavor regarding tires, Kaes teaches a rubber composition comprising a high content of antioxidants for the motivation of producing a less expensive tire inner liner ([0005, 0055]).
Furthermore, it has been held that selection of a known material based on its intended use is obvious.  See MPEP 2144.07.
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the inner liner as taught by Seto in view of Squire with the antioxidants as taught by Kaes in order to produce a less expensive tire inner liner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743